       Case 1:19-cr-10459-RWZ Document 1002 Filed 06/17/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


                      CRIMINAL ACTION NO. 19-CR-10459-RWZ


                                   UNITED STATES

                                            v.

                                    ALVIN MOJICA


                                        ORDER

                                     June 17, 2020

ZOBEL, S.D.J.

      Alvin Mojica is charged with distribution of and possession with intent to distribute

cocaine in violation of 21 U.S.C. § 841(a)(1). He seeks review of a Magistrate Judge’s

detention order, dated April 30, 2020. The review is de novo. See United States v.

Tortora, 922 F.2d 880, 883 n.4 (1st Cir.1990). When the government seeks pretrial

detention on the grounds that no condition or combination of conditions will reasonably

assure the safety of the community, it must prove this fact by clear and convincing

evidence. See 18 U.S.C. § 3142(f). Because distribution of cocaine carries a maximum

penalty of more than ten years, see 21 U.S.C. 841(b)(1)(C), there is also a rebuttable

presumption that no condition or combination of conditions will reasonably assure the

safety of the community. 18 U.S.C. § 3142(e).

        In late April, the defendant, who has asthma, contracted COVID-19. He has

apparently now recovered, but he argues that his continued detention violates his

Fourteenth Amendment due process right to be free from pretrial punishment. See Bell
       Case 1:19-cr-10459-RWZ Document 1002 Filed 06/17/20 Page 2 of 2



v. Wolfish, 441 U.S. 520, 535 (1974). However, “if a particular condition or restriction of

pretrial detention is reasonably related to a legitimate governmental objective, it does

not, without more, amount to ‘punishment.’” Id. 441 U.S. at 539. The conditions at the

Wyatt Detention Facility are rationally related to the legitimate government interests of

ensuring the health of the detainees by containing spread of the virus while ensuring the

defendant’s appearance at trial.

       Defendant also contests the Magistrate Judge’s finding of dangerousness. The

record, however, supports her finding. Defendant’s criminal background stretches back

many years and includes several drug and firearm offenses, significant committed time,

and many probation violations. Indeed, Defendant was on probation when he

committed the alleged transaction in this case and still faces charges of assault and

battery with a dangerous weapon in the Worcester District Court. The violence of that

open case, captured on video, is also extremely troubling.

       The motion to revoke the detention order (Docket # 865) is therefore DENIED.




____June 17, 2020______                                 /s/ Rya W. Zobel
         DATE                                             RYA W. ZOBEL
                                                 UNITED STATES DISTRICT JUDGE
